EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gary Abelev on 28 July 2021.

The application has been amended as follows: 
1. (Currently Amended) A method of treating loss of skeletal muscle function, comprising administering to a patient suffering from loss of skeletal muscle function a pharmaceutical composition comprising a therapeutically effective amount of undercarboxylated/uncarboxylated osteocalcin and a pharmaceutically acceptable carrier or excipient, 

(a) a fragment comprising mature human osteocalcin of SEQ ID NO: 12 missing 
     the last 10 amino acids from the C-terminal end, 
(b) a fragment comprising mature human osteocalcin of SEQ ID NO: 12 missing 
     the first 10 amino acids from the N-terminal end, 
(c) a fragment comprising amino acids 62-90 of SEQ ID NO:2, 
(d) a fragment comprising amino acids 1-36 of mature human osteocalcin of 
     SEQ ID NO:12, 
(e) a fragment comprising amino acids 13-26 of mature human osteocalcin of 
     SEQ ID NO:12, and 
(f) a fragment comprising amino acids 13-46 of mature human osteocalcin of 
     SEQ ID NO:12, 
wherein the administering alleviates asthma.  

Claims 2 and 3 (Cancelled).  

4. (Currently Amended) A method of treating loss of skeletal muscle function, comprising: 
administering to a patient suffering from loss of skeletal muscle function a pharmaceutical composition comprising a therapeutically effective amount of undercarboxylated/uncarboxylated osteocalcin and a pharmaceutically acceptable carrier or excipient, 
alleviates at least asthma and at least one of a metabolic disorder selected from the group consisting of metabolic syndrome, glucose intolerance, type 1 diabetes, type 2 diabetes, and obesity, a male reproductive disorder selected from the group consisting of low sperm count, impaired sperm motility, impaired sperm viability, low testosterone levels, and excessive apoptosis in testes, or a cognitive disorder selected from the group consisting of anxiety, depression and memory loss.  

Claims 5-7 (Cancelled).  

8. (Currently Amended) The method of claim 1, wherein the administering further alleviates a metabolic disorder selected from the group consisting of metabolic syndrome, glucose intolerance, type 1 diabetes, type 2 diabetes, and obesity.  

9. (Currently Amended) The method of claim 1, wherein the administering further  a male reproductive disorder selected from the group consisting of low sperm count, impaired sperm motility, impaired sperm viability, low testosterone levels, and excessive apoptosis in testes.  

10. (Currently Amended) The method of claim 1, wherein the administering further alleviates a cognitive disorder selected from the group consisting of anxiety, depression and memory loss.  

11. (Currently Amended) The method of claim 1, wherein the administering further alleviates muscle wasting.  

12. (Currently Amended) The method of claim 1, wherein the administering further alleviates muscle wasting as well as at least one of a metabolic disorder selected from the group consisting of metabolic syndrome, glucose intolerance, type 1 diabetes, type 2 diabetes, and obesity, a male reproductive disorder selected from the group consisting of low sperm count, impaired sperm motility, impaired sperm viability, low testosterone levels, and excessive apoptosis in testes, or a cognitive disorder selected from the group consisting of anxiety, depression and memory loss.  

13. (Currently Amended) The method of claim 1, wherein the administering further alleviates muscle wasting as well as a metabolic disorder selected from the group consisting of metabolic syndrome, glucose intolerance, type 1 diabetes, type 2 diabetes, and obesity.  
 
14. (Currently Amended ) The method of claim 1, wherein the administering further alleviates muscle wasting and a male reproductive disorder selected from the group consisting of low sperm count, impaired sperm motility, impaired sperm viability, low testosterone levels, and excessive apoptosis in testes.  

alleviates muscle wasting and a cognitive disorder selected from the group consisting of anxiety, depression and memory loss.  

16. (Currently Amended) The method of claim 1, wherein the administering further alleviates muscle wasting a metabolic disorder selected from the group consisting of metabolic syndrome, glucose intolerance, type 1 diabetes, type 2 diabetes, and obesity, a male reproductive disorder selected from the group consisting of low sperm count, impaired sperm motility, impaired sperm viability, low testosterone levels, and excessive apoptosis in testes, and a cognitive disorder selected from the group consisting of anxiety, depression and memory loss.  

17. (Previously Presented) The method of claim 1, wherein the patient is a human who is at least 55 years of age.  

Claim 18 (Cancelled).  

19. (Previously Presented) The method of claim 1, wherein the osteocalcin is human osteocalcin.  

20. (Previously Presented) The method of claim 19, wherein the osteocalcin is completely uncarboxylated human osteocalcin.  



23. (Previously Presented) The method of claim 1, wherein the patient suffers from frailty.  

24. (Previously Presented) The method of claim 1, wherein the patient suffers from sarcopenia.  

25. (Previously Presented) The method of claim 4, wherein the cognitive disorder is memory loss due to neurodegeneration.  

26. (Previously Presented) The method of claim 4, wherein the cognitive disorder is memory loss.  

27. (Previously Presented) The method of claim 26, wherein the cognitive disorder is at least one of short term memory loss or long term memory loss.  

Claim 28 (Cancelled).  

29. (Currently Amended) The method of claim 4, wherein the cognitive disorder comprises temporary or permanent loss of an ability to learn, memorize, solve problems, process information, reason correctly, or recall information, and wherein the temporary or permanent loss is at least one of total or partial.  

30. (Previously Presented) The method of claim 4, wherein the cognitive disorder is anxiety.  

31. (Previously Presented) The method of claim 4, wherein the cognitive disorder is depression.  

Claim 32 (Cancelled).  
33. (Currently Amended) A method of treating loss of skeletal muscle function, comprising: administering to a patient suffering from loss of skeletal muscle function a pharmaceutical composition which comprises a therapeutically effective amount of undercarboxylated/uncarboxylated osteocalcin and a pharmaceutically acceptable carrier or excipient, wherein the administering alleviates asthma.  

34. (Previously Presented) The method of claim 33, wherein the administering improves a distance and/or a time that the patient achieves before exhaustion in an endurance exercise.   


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim amendments were made to clarify that administration of the undercarboxylated/uncarboxylated osteocalcin is what is responsible for the alleviation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646


/ECK/
28 July 2021